      Case 2:20-cv-02470-WBS-JDP Document 16-8 Filed 12/29/20 Page 1 of 6



 1 Gregory J. Glaser (SBN 226706)
   4399 Buckboard Drive, Box 423
 2 Copperopolis, CA 95228
 3 Ph. (925) 642-6651
   Fx. (209) 729-4557
 4 greg@gregglaser.com
 5 Ray L. Flores II (SBN 233643)
   11622 El Camino Real Suite 100
 6
   San Diego, CA 92130
 7 Ph. (858) 367-0397
   Fx. (888) 336-4037
 8 rayfloreslaw@gmail.com
 9 Attorneys for Petitioners
10
11

12
                       UNITED STATES DISTRICT COURT OF CALIFORNIA
13
                                 EASTERN DISTRICT - SACRAMENTO
14
     Joy Garner, individually and on behalf of The      )   Case No.: 2:20−CV−02470−WBS−JDP
15
     Control Group; Joy Elisse Garner, individually )
     and as parent of J.S. and F.G.; Evan Glasco,       )
16                                                      )
     individually and as parent of F.G.; Traci Music, )     [proposed] ORDER NUMBER ONE
17   individually and as parent of K.M. and J.S.,           GRANTING PETITIONERS’ MOTION FOR
                                                        )   PRELIMINARY INJUNCTION
     Michael Harris, individually and as parent of S.H.,)
18   Nicole Harris, individually and as parent of S.H., )
                                                        )
19                                                      )
                                 Petitioners,           )   Date:        February 22, 2021
20                                                      )   Time:        1:30 PM
                                                        )   Courtroom:   5
21          v.                                          )   Judge:       William B. Shubb
                                                        )
22   DONALD JOHN TRUMP, in his official capacity )
     as PRESIDENT OF THE UNITED STATES OF )
23   AMERICA,                                           )
                                                        )
24                                                      )
                                Respondent.             )
25                                                      )
                                                        )
26                                                      )
                                                        )
27                                                      )
                                                        )
28
                                                 -1-
                    [proposed] ORDER NUMBER ONE GRANTING PRELIMINARY INJUNCTION
      Case 2:20-cv-02470-WBS-JDP Document 16-8 Filed 12/29/20 Page 2 of 6



 1          This matter is before the Court on Petitioners’ Motion for a Preliminary Injunction, or in the
 2 alternative Request for Order to Show Cause. Having considered the motion, including Petitioners’
 3 Memorandum of Law, supporting evidence, matters subject to judicial notice, and Respondent’s
 4 opposition thereto, and having further considered: (1) the likelihood that Petitioners will succeed on
 5 the merits of their claims; (2) the likelihood that Petitioners will suffer irreparable injury absent an
 6 injunction; (3) whether injunctive relief would substantially harm Respondent; and (4) whether the
 7 public interest would be furthered by an injunction, this Court concludes that Petitioners are entitled
 8 to preliminary injunctive relief. The Court finds that Petitioners have satisfied all of the above
 9 elements of proof.
10          THEREFORE pursuant to Federal Rule of Civil Procedure 65, Petitioners’ Motion is
11 GRANTED.

12          The Court finds:
13                  Primary Findings
14      1. The United States of America is suffering a pandemic of chronic diseases, disabilities, and
15          disorders that are the result of injured and dysfunctional immune systems (“Pandemic”);
16      2. Vaccines are designed to cause, and do cause, permanent alterations to the immune system;
17      3. The United States government has never publicly evaluated vaccines numerically for long-
18          term or cumulative health risks, in comparison to a large group of fully unvaccinated
19          individuals; and

20      4. More than 99% of the American population has received one or more vaccinations. Less
21          than 1% of Americans remain entirely unexposed.
22                  Secondary Findings
23      5. For the entire duration of American history and to the present day, no scientist or any
24          institution has ever before published conclusive mathematical data proving the long-term
25          cumulative health effects of vaccines recommend by the United States government.
26          Consequently, it has been mathematically impossible for any public health official in
27          America to specify reliable risk/benefit ratios in deciding whether or not this class of
28          pharmaceutical product is, in the aggregate, helping or damaging public health. This
                                                 -2-
                    [proposed] ORDER NUMBER ONE GRANTING PRELIMINARY INJUNCTION
     Case 2:20-cv-02470-WBS-JDP Document 16-8 Filed 12/29/20 Page 3 of 6



 1       scientific vacuum amounts to nothing short of an ongoing human medical experiment that
 2       has no chance of advancing medical knowledge concerning the risks of vaccination, and
 3       accompanying long-term effects on public health. Surveying the health of unvaccinated
 4       patients is vital to the scientific method.
 5    6. Petitioners’ Control Group Survey results provide numerical evidence that vaccinations are
 6       the primary cause of America’s Pandemic of injured and dysfunctional immune systems.
 7    7. Because vaccinology is devoid of safety studies comparing the vaccinated to true
 8       unvaccinated controls, all vaccination is experimental. Covid-19 vaccination is openly
 9       experimental. Americans have become unknowing victims of a mass medical experiment
10       being conducted without consent.
11    8. Vaccine supply chains are fundamentally global in character, and America’s vaccine supply

12       chain is currently dependent upon Communist China, presenting a complex web of national
13       security concerns; and
14    9. Vaccines are unavoidably unsafe as injury and death can result from side effects that are
15       unavoidable even though the vaccine may be properly prepared and accompanied by proper
16       directions and warnings. See e.g., 42 USCS § 300aa-22; Code of Federal Regulations,
17       Restatement of Torts, (Second) 402A (k) ("Unavoidably Unsafe"). The United States
18       Supreme Court has opined on this classification in Bruesewitz v. Wyeth LLC, 562 U.S. 223,
19       234, 251 (2011).

20    10. Unprecedented rates of disabling brain and nervous system injuries and disorders, major
21       organ failures, intellectual and behavioral disabilities, arthritis, diabetes, life-threatening
22       allergies, cancer, and autoimmune, and other chronic conditions are sharply rising. Cancer is
23       now the most common cause of death by disease in American children. These crippling
24       losses are exacerbated by already-insufficient, and rapidly-declining, intellectually and
25       physically-viable human resources available to sustain our National Security.
26    11. Without expedient scientific confirmation of the primary cause of this catastrophe,
27       immediately followed by a swift reversal of our current trajectory, our National economy
28       will ultimately collapse under the weight of disabilities, loss of workforce, explosive
                                              -3-
                 [proposed] ORDER NUMBER ONE GRANTING PRELIMINARY INJUNCTION
      Case 2:20-cv-02470-WBS-JDP Document 16-8 Filed 12/29/20 Page 4 of 6



 1          healthcare costs, plummeting fertility, and a profound loss of intellectual capacity within our
 2          remaining population.
 3                  Preliminary Injunction
 4          Accordingly, Respondent is hereby enjoined, until such time as the Court enters judgment
 5 on the Petitioners’ claims for relief, as follows:
 6              A. Within the United States of America and its territories, any laws, regulations, or
 7                  policies, which purport to place in any branch of government or any agency thereof,
 8                  whether federal, state, county, city, or otherwise the power to waive the people's
 9                  right to informed consent/refusal with regard to human medical experimentation in
10                  the form of any vaccine in Stage 1-4 trial(s), or which otherwise purports to broadly
11                  authorize any form of such human medical experimentation without informed

12                  consent/refusal, is hereby declared unenforceable.
13              B. Any laws, regulations, or policies, purporting to authorize any form of discrimination
14                  against any Citizen, whether in the form of denial of educational opportunities,
15                  employment, travel, or any other common right, which is based solely upon their
16                  refusal to consent to experimental medical intervention in the form of vaccination,
17                  are repugnant to the U.S. Constitution and are therefore unenforceable.
18                  National Security Enforcement
19          This Order is intended to ensure that vaccination programs and requirements employing

20 discrimination and prejudicial segregation based upon an individual’s vaccination status are
21 unenforceable as a matter of National Security, whether such discrimination and segregation is by
22 force of law, regulation, or policy. Vaccination shall henceforth be optional to Americans for their
23 participation in society, including but not limited to education, travel, employment, government
24 service, the United States Military, housing, social welfare programs, access to courts, and medical
25 care.
26          Respondent shall instruct the United States Attorney General Office for the duration of this
27 National Emergency, to prosecute violations of this Order by persons and institutions engaging in
28 the unlawful discrimination and prejudicial segregation of an individual based upon their
                                                 -4-
                    [proposed] ORDER NUMBER ONE GRANTING PRELIMINARY INJUNCTION
      Case 2:20-cv-02470-WBS-JDP Document 16-8 Filed 12/29/20 Page 5 of 6



 1 vaccination status. Any material denial or restriction of basic necessities of life, by persons or
 2 institutions engaging in the unlawful discrimination and prejudicial segregation of an individual
 3 based upon their vaccination status, for the duration of this National Security and Public Health
 4 Emergency shall be considered a direct and immediate threat to our National Security.
 5           Parents of children exercising the right of informed consent/assent or informed refusal shall
 6 be free from charges of medical neglect, or denial of medical care, based solely upon vaccination
 7 status.
 8           The exemption from vaccination provided by this Order shall be known as the National
 9 Informed Consent Exemption (“NICE”) and may be exercised by any individual, including on
10 behalf of their child or dependent, without any precondition or requirement. The goal of NICE is to
11 desegregate.

12           The legal burden has shifted to Respondent to numerically prove that benefits of vaccine
13 exposure, at any level of exposure, currently outweigh the short-term and long-term risks associated
14 with vaccine exposure. Until Respondent has met such burden, by calculating and publishing
15 publicly the long-term effects of vaccine-triggered human immune-system alterations, and until it
16 has been proven to this Court numerically that vaccines are not a material cause of the Pandemic of
17 injured and dysfunctional immune systems, it shall be considered a false and deceptive practice to
18 refer to vaccines as "safe" in marketing or promotion.
19                  Limitation

20           This Order shall not apply to any of the following:
21           A. Lawfully incarcerated and institutionalized individuals lacking the right or ability to
22 meaningfully provide informed consent/refusal; and
23           B. Courts of law issuing individualized court orders specific to one individual, provided the
24 court order applies strict scrutiny following a hearing affording due process of law to the individual
25 affected; and
26           C. State and local emergencies where the State or local authority has first formally applied
27 to Respondent for a NICE exception, and provided that the President in his discretion formally
28 authorizes the requested exception based on the following criteria proven by the State or local
                                                  -5-
                     [proposed] ORDER NUMBER ONE GRANTING PRELIMINARY INJUNCTION
      Case 2:20-cv-02470-WBS-JDP Document 16-8 Filed 12/29/20 Page 6 of 6



 1 authority: (i) compliance with the procedure in section B above would be materially impractical, (ii)
 2 compliance with the procedure in section B above would not materially interfere with National
 3 Security, and (iii) short-term and long- term side effects from the vaccination, including serious
 4 injuries and deaths, have been proven to occur in less than 1 in 200,000 individuals.
 5 DONE AND ORDERED this __ day of ______, 2021,
 6                                        _________________________________
 7
                                          Hon. ____________________________
 8                                        UNITED STATES DISTRICT JUDGE

 9
10
11

12
13
14
15
16
17
18
19

20
21
22
23
24
25
26
27
28
                                                 -6-
                    [proposed] ORDER NUMBER ONE GRANTING PRELIMINARY INJUNCTION
